DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, and 8-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (US Pre-Grant Publication 2009/0270820).
Regarding claim 1, Johnson teaches a reduced-pressure connection, comprising: 
a distribution manifold (volume bounded by (504) and including (400) for placing proximate to a tissue site (Fig. 5); 
a housing (at least 1206, and or drape (1302)) of semi-rigid material (1302); 
a conduit having a distal end and comprising at least one sensing lumen (1204) and at least one primary lumen (1202); and 
wherein the distal end of the conduit is configured to be drawn into direct contact with the distribution manifold at least because the space within the housing is interpreted to comprise the manifold, and further because under sufficient pressure, the lumens will be drawn into contact with the dressing element (400) as well.  
Regarding claim 2, Johnson also teaches wherein the at least one sensing lumen is a plurality of sensing lumens [0106], and wherein a plurality of distal openings is associated with the plurality of sensing lumens on the distal end of the conduit (Figs. 12a-e).  
Regarding claim 3, Johnson also teaches wherein the distal end of the conduit is in direct contact with the distribution manifold such that a majority of the plurality of distal openings abut the distribution manifold, at least because the cavity bounded by the housing is interpreted to comprise a manifold as it directs flow.  
Regarding claim 4, Johnson also teaches the semi-rigid material is selected from the group consisting of a plasticized polyvinyl chloride, polyurethane, cyclic olefin copolymer elastomer, thermoplastic elastomer, poly acrylic, silicone polymer, and polyether block amide copolymer [0100].  

Regarding claim 5, Johnson et al. teaches a reduced-pressure interface (Figs. 12a-e), comprising: 
a housing (at least 1206) forming a cavity adapted to collapse under reduced pressure; 
a conduit port (1208) coupled to the housing for receiving a conduit comprising at least one sensing lumen (1204) configured to be drawn into contact with a manifold (volume bounded by the housing); and 
an attachment device (adhesive layer on 1302) for coupling the reduced-pressure interface to a sealing member (1302).  
Regarding claim 8, Johnson also teaches wherein the conduit comprises a primary lumen (1202) for delivering reduced pressure and at least one sensing lumen (1204).  
Regarding claim 9, Johnson also teaches wherein the conduit comprises a multi-lumen conduit (Figs. 12a-12e).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Pre-Grant Publication 2009/0270820), in view of Hu et al. (US Pre-Grant Publication 2010/0137775).
Regarding claims 6 and 7, Johnson teaches the device of claim 5 but fails to teach (as in claim 6) that the housing is formed from a semi-rigid material and that (as in claim 7) the semi-rigid material is selected from the group consisting of a plasticized polyvinyl chloride, polyurethane, cyclic olefin copolymer elastomer, thermoplastic elastomer, poly acrylic, silicone polymer, and polyether block amide copolymer.  
Hu et al. teaches a device for delivery of reduced pressure to body surfaces (various embodiments Figs. 1-5, 6a-7b, and 8a-8b) comprising a housing (port (600/700)) formed from a semi rigid material (as shown by the deformation of the exterior wall (601, and 701)) (Figs. 6a-6b), and configured to deform under the application of negative pressure. 
Hu also teaches that the collapsible portion of the device provides a visual indicator of vacuum level, and that the degree of deformation at a particular relative level of reduced pressure may be tailored by varying the thickness of the flexible material or the type of flexible material [0083]. Furthermore, Hu suggests a number of materials for the visual indicators including elastomeric silicon, polyurethane, and the like, and may be the same or different from the tubing [0085] which may be formed from silicon, and thermoplastic elastomers [0087]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Johnson with the teachings of Hu to provide a semi-rigid housing formed from PU or TPE in order to provide a visual indicator of vacuum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/               Primary Examiner, Art Unit 3781